Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Response to Amendments  
The amendment filed on 09/27/2021 has been entered. Claims 2 – 3 and 8 – 9 have been cancelled. Claims 1, 4 – 7, and 10 – 14 remain pending. Claims 4 – 6 and 12 – 14 remain withdrawn.
Applicant’s cancellation of claims 2 and 3 has rendered the previous rejection under 112(b) moot.
Applicant’s cancellation of claims 8 and 9 has rendered the previous rejection under 112(b) moot.

Applicant’s amendments to claims 1 and 7 have overcome the previous rejections under 103 in view of Kimura (US2011/0287277). However, upon further consideration, a new rejection is made of claims 1, 7, and 10 – 11 under 103 in view of Haller (WO2006/043137)

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the phrase “wherein the brazing filler material comprises an Al-Si-Cu-based alloy further comprising 0.5 – 2.5 mass% Cu” is indefinite. It is unclear based on the language whether the brazing material comprises a 2nd aluminum alloy in addition to the Al-Si alloy described in claim 7, or whether applicant is claiming that the Al-Si is an Al-Si-Cu alloy comprising 0.5 – 2.5 mass% Cu. Based on the wording of “further comprising” the latter interpretation is taken. If the latter interpretation is correct, the examiner respectfully recommends the phrasing “wherein the Al-Si-based alloy of the brazing filler material is an Al-Si-Cu-based alloy comprising 0.5 – 2.5 mass% Cu.”, though other possible phrasings would be considered in full. 

Regarding claim 11, the phrase “wherein the brazing filler material comprises an Al-Si-Cu-Zn-based alloy further comprising 0.1 – 3.0 mass% Zn” is indefinite. It is unclear based on the language whether the brazing material comprises a 3rd aluminum alloy in addition to the Al-Si alloy described in 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haller (WO2006/043137)

Regarding claim 1, Haller teaches an aluminum alloy brazing sheet in which the core material comprises and aluminum alloy with a composition of (in wt%);
Element
Claimed Invention (Core)
Haller (weight%)
Relationship
Reference
Silicon (Si)
More than 0% and less than 0.2 mass%
0 – 0.8%
Overlaps
Page 7, line 16
Iron (Fe)
0.05 – 0.3%
0 – 0.6%
Overlaps
Page 7, line 16
Copper (Cu)
1.0 – 2.5%
0.06 – 1.25%
Overlaps
Page 7, line 4
Manganese (Mn)
1.0 – 1.6%
0.6 – 1.5%
Overlaps
Page 7, line 13 – 14
Magnesium (Mg)
0.1 – 1.0%
0 – 0.25%
Overlaps
Page 7, line 16

0.05 – 0.2%
0 – 0.25%
Overlaps
Page 7, line 16
Zirconium (Zr)
0.05 – 0.2%
0 – 0.15%
Overlaps
Page 7, line 19 – 20
Chromium (Cr)
0.05 – 0.2%
0 – 0.15%
Overlaps
Page 7, line 19 – 20
Vanadium (V)
0.05 – 0.2%
0 – 0.15%
Overlaps
Page 7, line 19 – 20
Aluminum (Al)
Balance
Balance
Meets


Note* - grey indicates “at least one of” of the claimed invention

Haller also teaches that the core may be attached on one side with an Al-Si based brazing alloy and with a corrosion/erosion protective cladding on the other side (interpreted as the sacrificial anode of the claimed invention). Wherein the corrosion/erosion protective cladding has a composition of (in wt%);
Element
Claimed Invention (Sacrificial Anode)
Haller (weight%)
Relationship
Reference
Silicon (Si)
0.1 – 1.5%
0 – 1.0%
Overlaps
Page 5, line 20 – 22 
Magnesium (Mg)
0.1 – 2.0%
0 – 2.0%
Overlaps
Page 5, line 20 – 22 
Iron (Fe)
0.05 – 1.0%
0 – 0.8%
Overlaps
Page 5, line 20 – 22 
Nickel (Ni)
0.05 – 1.0%
0%
(not required)
Page 5, line 20 – 22 
Copper (Cu)
0.05 – 1.0%
0 – 0.5%
Overlaps
Page 5, line 20 – 22 
Manganese (Mn)
0.05 – 1.5%
0 – 1.5%
Overlaps
Page 5, line 20 – 22 
Titanium (Ti)
0.05 – 0.2%
0 – 0.3%
Overlaps
Page 5, line 20 – 22 
Zirconium (Zr)
0.05 – 0.3%
0 – 0.25%
Overlaps
Page 5, line 20 – 22 
Chromium (Cr)
0.05 – 0.3%
0 – 0.25%
Overlaps
Page 5, line 20 – 22 

0.05 – 0.3%
0%
(not required)
Page 5, line 20 – 22 
Aluminum (Al)
Balance
Balance
Meets


Note* - grey indicates “at least one of” of the claimed invention
	Haller does not explicitly teach the number density the intermetallic compounds, however, Haller teaches a similar method of manufacturing the aluminum alloy brazing sheet including [page 5]; 
Performing casting followed by homogenization at a temperature range of 490 – 610°C for a time of 1 – 24 hours of the core aluminum alloy
Reheating and scalping of the cladding alloys and hot rolling to desired thickness
Heating the cladded assemblies to 400 – 490°C for 1 – 20 hours (similar to the homogenization of the sacrificial anode in the instant invention) 
Hot rolling and then cold-rolling the assembled brazing sheet to a predetermined thickness
 performing annealing in a range of 250 – 450°C for up to 10 hours 

Therefore, given that Haller has a highly overlapping composition as well as a similar method of manufacturing the aluminum alloy brazing sheet, there is a reasonable expectation to a person of ordinary skill in the art that the aluminum alloy brazing sheet of Haller would have a number density of intermetallic compounds, that met/overlapped with the claimed amounts. 
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Regarding claims 7 and 10 – 11, Haller teaches an aluminum alloy brazing sheet in which the core material comprises and aluminum alloy with a composition of (in wt%);
Element
Claimed Invention (Core)
Haller (weight%)
Relationship
Reference
Silicon (Si)
More than 0% and less than 0.2 mass%
0 – 0.8%
Overlaps
Page 7, line 16
Iron (Fe)
0.05 – 0.3%
0 – 0.6%
Overlaps
Page 7, line 16
Copper (Cu)
1.0 – 2.5%
0.06 – 1.25%
Overlaps
Page 7, line 4
Manganese (Mn)
1.0 – 1.6%
0.6 – 1.5%
Overlaps
Page 7, line 13 – 14
Magnesium (Mg)
0.1 – 1.0%
0 – 0.25%
Overlaps
Page 7, line 16
Titanium (Ti)
0.05 – 0.2%
0 – 0.25%
Overlaps
Page 7, line 16
Zirconium (Zr)
0.05 – 0.2%
0 – 0.15%
Overlaps
Page 7, line 19 – 20
Chromium (Cr)
0.05 – 0.2%
0 – 0.15%
Overlaps
Page 7, line 19 – 20

0.05 – 0.2%
0 – 0.15%
Overlaps
Page 7, line 19 – 20
Aluminum (Al)
Balance
Balance
Meets


Note* - grey indicates “at least one of” of the claimed invention

Haller also teaches that the core may be attached on one side with an Al-Si based brazing alloy and with a corrosion/erosion protective cladding on the other side (interpreted as the sacrificial anode of the claimed invention). Wherein the corrosion/erosion protective cladding has a composition of (in wt%);
Element
Claimed Invention (Sacrificial Anode)
Haller (weight%)
Relationship
Reference
Silicon (Si)
0.1 – 1.5%
0 – 1.0%
Overlaps
Page 5, line 20 – 22 
Magnesium (Mg)
0.1 – 2.0%
0 – 2.0%
Overlaps
Page 5, line 20 – 22 
Iron (Fe)
0.05 – 1.0%
0 – 0.8%
Overlaps
Page 5, line 20 – 22 
Nickel (Ni)
0.05 – 1.0%
0%
(not required)
Page 5, line 20 – 22 
Copper (Cu)
0.05 – 1.0%
0 – 0.5%
Overlaps
Page 5, line 20 – 22 
Manganese (Mn)
0.05 – 1.5%
0 – 1.5%
Overlaps
Page 5, line 20 – 22 
Titanium (Ti)
0.05 – 0.2%
0 – 0.3%
Overlaps
Page 5, line 20 – 22 
Zirconium (Zr)
0.05 – 0.3%
0 – 0.25%
Overlaps
Page 5, line 20 – 22 
Chromium (Cr)
0.05 – 0.3%
0 – 0.25%
Overlaps
Page 5, line 20 – 22 
Vanadium (V)
0.05 – 0.3%
0%
(not required)
Page 5, line 20 – 22 
Aluminum (Al)
Balance
Balance
Meets


Note* - grey indicates “at least one of” of the claimed invention


Element
Claimed Invention
Haller (weight%)
Relationship
Reference
Silicon (Si)
7 – 12%
5 – 15%
Overlaps
Page 7, 25 – 27
Copper (Cu)
0.5 – 2.5% (Claim 10)
0 – 4%
Overlaps
Page 7, 25 – 27
Zinc (Zn)
0.1 – 3.0% (Claim 11)
0.5 – 3.0%
Overlaps
Page 7, 25 – 27
Aluminum (Al)
Balance
Balance
Meets


Note* - grey indicates “at least one of” of the claimed invention

Haller does not explicitly teach the number density the intermetallic compounds, however, Haller teaches a similar method of manufacturing the aluminum alloy brazing sheet including [page 5]; 
Performing casting followed by homogenization at a temperature range of 490 – 610°C for a time of 1 – 24 hours of the core aluminum alloy
Reheating and scalping of the cladding alloys and hot rolling to desired thickness
Heating the cladded assemblies to 400 – 490°C for 1 – 20 hours (similar to the homogenization of the sacrificial anode in the instant invention) 
Hot rolling and then cold-rolling the assembled brazing sheet to a predetermined thickness
 performing annealing in a range of 250 – 450°C for up to 10 hours 

Therefore, given that Haller has a highly overlapping composition as well as a similar method of manufacturing the aluminum alloy brazing sheet, there is a reasonable expectation to a person of ordinary skill in the art that the aluminum alloy brazing sheet of Haller would have a number density of intermetallic compounds, that met/overlapped with the claimed amounts. 
prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
Further still, the USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the similarities in composition and method of manufacturing, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Response to Arguments
Applicant's amendments to claims 1 and 7 have overcome the previous rejections under 103 in view of Kimura (US2011/0287277). The examiner agrees that Kimura requires the presence of zinc in the sacrificial anode material which does not meet the claimed composition of the sacrificial anode. Therefore the rejection is withdrawn. 
However, upon further consideration, a new rejection is made of claims 1, 7, and 10 – 11 under 103 in view of Haller (WO2006/043137)


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2018/0345420 – Multi-layered brazing sheet with braze cladding and interliner with similar composition to the claimed invention 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735